Citation Nr: 1642980	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-06 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck scar.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from April 1967 to April 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from November 2011, July 2015, and November 2015 decisions of the Nashville, Tennessee, Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In December 2015, the Veteran submitted a notice of disagreement (NOD) with the denial of his claim for service connection for prostate cancer. A statement of the case (SOC) has not been issued to him. The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD and the AOJ has not subsequently issued an SOC, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The Veteran has not been afforded a VA examination for his neck scar. Therefore, remand is necessary. 

The case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his accredited representative which addresses the issue of service connection for prostate cancer. The Veteran should be given the appropriate opportunity to respond to the SOC.

2.  Schedule the Veteran for a VA scars examination to obtain an opinion as to the nature and etiology of any neck scar. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran has a scar on his neck.

b.  whether any identified neck scar was caused by the removal of a neck hump during active service. 

The examiner's attention is drawn to the following:

*August 1970 service treatment record stating that the Veteran was seen for complaints of a hump on the back of his neck. VBMS Entry 3/23/16, p. 44.

*August 1970 service treatment record stating that the Veteran was seen at sick call for suture removal. The record states that the sutures were checked, his wound was healing well, and he should return two days later for suture removal. VBMS Entry 3/23/16, p. 6.

*September 2011 claim form where the Veteran wrote that he has a painful scar on his neck.

*February 2013 VA Form 9 where the Veteran wrote that the hump on his neck was removed while in service and that it left a scar.

3.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



